DETAILED ACTION
Claims 1, 4-9, and 21 are pending.
Claims 22-30 have been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. With respect to Claim 1, in particular, applicant argues Figulla (US PG Pub 2012/0271337) does not disclose a plastically deformable device, as recited in Claim 1. However, examiner respectfully disagrees. Examiner appreciates applicant’s provided definition of one way to interpret “plastically deformable” as “when the device is balloon or mechanically expanded (deformed), it remains in the expanded configuration after deflation of the balloon and/or removal of the mechanical expansion device” (See remarks page 7). However, Figulla states in [0089], “the plastic is deformed and fixed in the desired temporary shape, which is also called "programming". When so, the process is performed with polymers on the one hand in such a way that the sample is warmed, deformed and then cooled. On the other hand, the polymer or the plastic may then be deformed at low temperature, i.e. "cold stretching". The permanent shape is thus stored, while the temporary shape is present. If the shaped polymer article is now warmed to a temperature higher than the switching temperature, the triggering of the shape memory effect and thus the restoration of the stored permanent shape occurs. By cooling the sample, the temporary shape is not reformed reversibly, which is why a "one-way shape memory effect" is spoken of.” Thus the process disclosed in Figulla is a one-way shape deformation that is not reversible and thus would read to the limitation stated in claim 1 of being plastically deformbable as it is set and cooled into the deformed shape, and not reverting as in two-way shape deformation. Further, applicant does not claim how the device is plastically deformed, so the prior art does not have to be plastically deformable through the method discussed by applicant by removing a shaft. The claim may also be met by a temperature deformation. Thus it is the examiner’s position that the prior art meets the limitations of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. US PG Pub [2019/0183512] in view of Figulla et al. US PG Pub [2012/0271337].
	With respect to Claim 1, Subramaniam discloses: (Figure 9) An occlusion device (90) for occluding a left atrial appendage, the occlusion device comprising: a first portion (92); and a second portion (See annotated figure below) attached to the first portion, wherein the occlusion device is expandable from a radially compressed configuration to a radially expanded configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]), wherein in the radially expanded configuration, the first portion has a larger cross- sectional profile than the second portion (See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to the second portion of the device.)] 
    PNG
    media_image1.png
    551
    571
    media_image1.png
    Greyscale
 
	Subrabraniam fails to teach: wherein the occlusion device is plastically deformable and biodegradable. 
	Within the same field Figulla teaches: (Figure 1, device 1; first portion, 6; second portion, 5) wherein the occlusion device is plastically deformable from a radially compressed configuration to a radially expanded configuration (…the polymer is first brought to its permanent shape by conventional processing methods, such as for e.g. injection molding or extrusion. Subsequently, the plastic is deformed and fixed in the desired temporary shape, which is also called "programming". When so, the process is performed with polymers on the one hand in such a way that the sample is warmed, deformed and then cooled. On the other hand, the polymer or the plastic may then be deformed at low temperature, i.e. "cold stretching". The permanent shape is thus stored, while the temporary shape is present. If the shaped polymer article is now warmed to a temperature higher than the switching temperature, the triggering of the shape memory effect and thus the restoration of the stored permanent shape occurs. By cooling the sample, the temporary shape is not reformed reversibly, which is why a "one-way shape memory effect" is spoken of, [0089]) and biodegradable (…is also conceivable to use a biodegradable shape memory material, [0055]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusion device of Subramaniam to be plastically deformable from a radially compressed configuration to a radially expanded configuration and biodegradable as taught by Figulla for the purpose of providing the device with degradable materials or polymers that contain bonds cleavable under physiological conditions, [0091, Figulla].
With respect to Claim 4, Subramaniam further discloses: The occlusion device of claim 1, wherein the occlusion device further includes a third portion (93), wherein the second portion (See annotated figure below) is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion (See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to the second portion of the device.)]
    PNG
    media_image1.png
    551
    571
    media_image1.png
    Greyscale

With respect to Claim 5, Subramaniam further discloses: The occlusion device of claim 1, wherein the first portion comprises a plurality of fingers (See annotated figure below, sealing element 92 includes a plurality of arms extending radially outward from the center of the disc-shaped sealing element forming an umbrella-like structure, [0065]) disposed around a longitudinal axis (See annotated figure below) of the occlusion device in the radially compressed configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]; Although the art does not disclose a figure shown in the radially compressed configuration, prior art clearly discloses that the device must be collapsed position in order to be able to expand upon delivery).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers and the dashed arrow points to the longitudinal axis.)]
    PNG
    media_image2.png
    403
    417
    media_image2.png
    Greyscale

With respect to Claim 6, Subramaniam further discloses: The occlusion device of claim 5, wherein the plurality of fingers (See annotated figure below) of the first portion (92) in the radially expanded configuration move radially outward and rotate towards the second portion (See annotated figure 9 below, sealing element 92 includes a plurality of arms extending radially outward from the center of the disc-shaped sealing element forming an umbrella-like structure, [0065]).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers.)]
    PNG
    media_image2.png
    403
    417
    media_image2.png
    Greyscale

With respect to Claim 7, Subramaniam further discloses: The occlusion device of claim 5, wherein the occlusion device further includes a third portion (93), wherein the second portion (See annotated figure below) is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion (See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to the second portion of the device.)]
    PNG
    media_image1.png
    551
    571
    media_image1.png
    Greyscale

With respect to Claim 8, Subramaniam further discloses: The occlusion device of claim 7, wherein the third portion (93) comprises a plurality of fingers (See annotated figure below, anchoring element 93 in this embodiment includes one, two or more discrete anchors. Each anchor…includes a plurality of arms extending radially outward from the center of the anchor…tines form a circular or disc shaped flange, [0066]) disposed around a longitudinal axis (See annotated figure below) of the occlusion device in the radially compressed configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]; Although the art does not disclose a figure shown in the radially compressed configuration, prior art clearly discloses that the device must be collapsed position in order to be able to expand upon delivery).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers and the dashed arrow points to the longitudinal axis.)]
    PNG
    media_image3.png
    551
    571
    media_image3.png
    Greyscale

With respect to Claim 9, Subramaniam further discloses: The occlusion device of claim 8, wherein the plurality of fingers (See annotated figure below) of the third portion (93) in the radially expanded configuration move radially outward and rotate towards the second portion (See annotated figure below, anchoring element 93 in this embodiment includes one, two or more discrete anchors. Each anchor…includes a plurality of arms extending radially outward from the center of the anchor…tines form a circular or disc shaped flange, [0066]).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers.)]
    PNG
    media_image3.png
    551
    571
    media_image3.png
    Greyscale

With respect to Claim 21, Subramaniam further discloses: The occlusion device of claim 1, further comprising at least one of a covering, a graft material, a coating (91), or a drug for promoting endotheliazation when the occlusion device is implanted in a left atrial appendage (…coating 91 is disposed over at least a portion of the device...The coating may be any coating known in the art which facilitates endothelialization of the device, [0065]).

Claims 22-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. US PG Pub [2019/0183512] in view of Otero et al. US PG Pub [2014/0277070].
With respect to Claim 22, Subramaniam discloses: (Figure 9) An occlusion device (90) for occluding a left atrial appendage, the occlusion device comprising: a first portion (92); a second portion attached to the first portion (See annotated figure below); and at least one of a…coating (91), for promoting endotheliazation when the occlusion device is implanted at a left atrial appendage (…coating 91 is disposed over at least a portion of the device...The coating may be any coating known in the art which facilitates endothelialization of the device, [0065]), Page 3 of 8Application No. 16/879,610Dated: February 22, 2022Amendment/Reply to Office Action of November 19, 2021wherein the occlusion device is radially expandable from a radially compressed configuration to a radially expanded configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]), wherein in the radially expanded configuration, the first portion has a larger cross- sectional profile than the second portion (See Figure 9), wherein the first portion is configured to attach the occlusion device to tissue at an opening between a left atrium and the left atrial appendage (…the sealing element 92 includes a plurality of arms extending radially outward from the center of the disc-shaped sealing element forming an umbrella-like structure… thereby forming a sealing element which may be positioned in or adjacent to the ostium of the appendage thereby sealing it, [0065]). 

[AltContent: textbox (See annotated figure to the left. Arrow points to the second portion of the device.)] 
    PNG
    media_image4.png
    392
    408
    media_image4.png
    Greyscale
 
Subrabraniam fails to teach: wherein the occlusion device is biodegradable over a period of time during which endotheliazation occurs such that tissue grows in and around the occlusion device and closes the opening from the left atrial appendage to the left atrium to prevent clots from escaping the left atrial appendage. 
Within the same field of left atrial appendage occlusion, Otero teaches: an injectable biomaterial that can act as an occlusive body or covering to occupy void space that is biodegradable over a period of time during which endotheliazation occurs such that tissue grows in and around the occlusion device and closes the opening from the left atrial appendage to the left atrium to prevent clots from escaping the left atrial appendage (…the biocompatible polymeric matrix is biodegradable, the biocompatible polymeric matrix can have a degradation rate effective to permit the LAA to be sealed via endothelialization prior to erosion of the biocompatible polymeric matrix, [0032]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the coating of Subrabraniam to have a rate of biodegradation that allows endotheliazation to occur and fully cover the opening of the LAA as taught by Otero for the purpose of permit the LAA to be sealed via endothelialization prior to erosion of the biocompatible polymeric matrix, [0032, Otero]. 
	With respect to Claim 23, Subrabraniam further discloses: The occlusion device of claim 22, wherein the occlusion device further includes a third portion (93), wherein the second portion (See annotated figure below) is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion (See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to the second portion of the device.)]
    PNG
    media_image5.png
    325
    337
    media_image5.png
    Greyscale

With respect to Claim 24, Subrabraniam further discloses: The occlusion device of claim 22, wherein the first portion comprises a plurality of fingers (See annotated figure below, sealing element 92 includes a plurality of arms extending radially outward from the center of the disc-shaped sealing element forming an umbrella-like structure, [0065]) disposed around a longitudinal axis (See annotated figure below) of the occlusion device in the radially compressed configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]; Although the art does not disclose a figure shown in the radially compressed configuration, prior art clearly discloses that the device must be collapsed position in order to be able to expand upon delivery).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers and the dashed arrow points to the longitudinal axis.)]
    PNG
    media_image2.png
    403
    417
    media_image2.png
    Greyscale

With respect to Claim 25, Subrabraniam further discloses: The occlusion device of claim 24, wherein the plurality of fingers (See annotated figure below) of the first portion (92) in the radially expanded configuration move radially outward and rotate towards the second portion (See annotated figure 9 below, sealing element 92 includes a plurality of arms extending radially outward from the center of the disc-shaped sealing element forming an umbrella-like structure, [0065]).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers.)]
    PNG
    media_image2.png
    403
    417
    media_image2.png
    Greyscale

With respect to Claim 26, Subrabraniam further discloses: The occlusion device of claim 24, wherein the occlusion device further includes a third portion (93), wherein the second portion (See annotated figure below) is disposed between the first portion and the third portion, and wherein in the radially expanded configuration, the third portion has a larger cross-sectional profile than the second portion (See Figure 9).
[AltContent: textbox (See annotated figure to the left. Arrow points to the second portion of the device.)]
    PNG
    media_image6.png
    422
    435
    media_image6.png
    Greyscale

With respect to Claim 27, Subrabraniam further discloses: The occlusion device of claim 26, wherein the third portion (93) comprises a plurality of fingers (See annotated figure below, anchoring element 93 in this embodiment includes one, two or more discrete anchors. Each anchor…includes a plurality of arms extending radially outward from the center of the anchor…tines form a circular or disc shaped flange, [0066]) disposed around a longitudinal axis (See annotated figure below) of the occlusion device in the radially compressed configuration (…devices are often delivered to the heart with a catheter and the device expands into the LAA, [0046]; Although the art does not disclose a figure shown in the radially compressed configuration, prior art clearly discloses that the device must be collapsed position in order to be able to expand upon delivery). 
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers and the dashed arrow points to the longitudinal axis.)]
    PNG
    media_image7.png
    358
    372
    media_image7.png
    Greyscale

With respect to Claim 28, Subrabraniam further discloses: The occlusion device of claim 27, wherein the plurality of fingers (See annotated figure below) of the third portion (93) in the radially expanded configuration move radially outward and rotate towards the second portion (See annotated figure below, anchoring element 93 in this embodiment includes one, two or more discrete anchors. Each anchor…includes a plurality of arms extending radially outward from the center of the anchor…tines form a circular or disc shaped flange, [0066]).
[AltContent: textbox (See annotated figure to the left. Solid arrow points to the plurality of fingers.)]
    PNG
    media_image8.png
    464
    481
    media_image8.png
    Greyscale

With respect to Claim 30, Subrabraniam further discloses: The occlusion device of claim 22, wherein the occlusion device is self- expanding (…sealing element may be a self-expanding fabric covered frame, such as a self-expanding Nitinol frame covered with PET (polyethylene terephthalate), ePTFE (expanded polytetrafluorinated ethylene), or any other material, [0051]… These arms form tines to which a cover may be coupled such as PET, ePTFE or other materials known in the art, [0065]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam et al. US PG Pub [2019/0183512] in view of Otero et al. US PG Pub [2014/0277070] as applied to Claim 22, and further in view of Figulla et al. US PG Pub [2012/0271337].
With respect to Claim 29, Subrabraniam in view of Otero disclose: The occlusion device of claim 22.
Subrabraniam in view of Otero fail to disclose: wherein the occlusion device is plastically deformable.
Within the same field of Figulla teaches: wherein the occlusion device is plastically deformable (…the polymer is first brought to its permanent shape by conventional processing methods, such as for e.g. injection molding or extrusion. Subsequently, the plastic is deformed and fixed in the desired temporary shape, which is also called "programming". When so, the process is performed with polymers on the one hand in such a way that the sample is warmed, deformed and then cooled. On the other hand, the polymer or the plastic may then be deformed at low temperature, i.e. "cold stretching". The permanent shape is thus stored, while the temporary shape is present. If the shaped polymer article is now warmed to a temperature higher than the switching temperature, the triggering of the shape memory effect and thus the restoration of the stored permanent shape occurs. By cooling the sample, the temporary shape is not reformed reversibly, which is why a "one-way shape memory effect" is spoken of, [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the occlusion device of Subramaniam and Otero to be plastically deformable from a radially compressed configuration to a radially expanded configuration and biodegradable as taught by Figulla for the purpose of providing the device with degradable materials or polymers that contain bonds cleavable under physiological conditions, [0091, Figulla].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771           

/KATHERINE M SHI/Primary Examiner, Art Unit 3771